DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David P. Emery on 01/05/2022.
The application has been amended as follows: 
Cancel claim 3. 
For claim 4, line 1: change “claim 3” to --claim 1--. 
For claim 5, line 1: change “claim 3” to --claim 1--.
Cancel claim 12.
Cancel claim 16.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
It would not be obvious to provide the tire of JP’769 (JP 2014-076769) or WO’623 (WO 2016/062623) with the claimed inclination angle relationship 
When considering the prior art of record individually and as a whole, there is no guidance, suggestion, or motivation to provide “the first radial direction side portion and the second radial direction side portion are inclined in the same direction against the tire radial direction in the tire side view, and wherein an inclined angle of the first radial direction side portion against the tire radial direction is smaller than an inclined angle of the second radial direction side portion against the tire radial direction”, in combination with the remaining claimed subject matter of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/05/2022